DETAILED ACTION
This Office Action is in response to the Request for Continued Examination (RCE) filed on 7 May 2021.
Claims 1-5, 7-12, 14-18 and 20-21 are presented for examination.
Claims 1, 5, 7-8, 12, 14-15, 18 and 20 are amended.
Claims 6, 13 and 19 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 May 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 January 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Craig L. Cupid on May 14, 2021.

The application has been amended as follows: 

The Title has been amended as follows: 
Allocation of Wireless Access Interface Resources

The claims have been amended as follows:
1. (Previously Presented) A communications terminal, comprising:
a transmitter configured to transmit signals representing data via a wireless access interface;
a receiver configured to receive signals via the wireless access interface; and
circuitry configured, in combination with the transmitter and the receiver, to
receive data for transmission at a buffer,

receive a resource allocation message, the resource allocation message allocating resources of the wireless access interface to the communications terminal for transmitting the buffered data, wherein
the wireless access interface is temporally divided into a plurality of subframes and the subframe chosen by the communications terminal provides an indication of one of a predetermined set of transmission priority levels for transmitting the buffered data, 
wherein the communication terminal provides a further indication of the transmission priority level for transmitting the buffered data within a characteristic of the resource request transmitted on the chosen subframe, and
wherein the communications terminal comprises a plurality of antennas for transmitting data, wherein the characteristic used to distinguish the priority is the antenna on which the resource request message was transmitted.
2. (Original) The communications terminal according to Claim 1, wherein the communications terminal is configured to transmit a buffer status report message in the allocated resources, the buffer status report providing an indication of the size of the buffered data.
3. (Original) The communications terminal according to Claim 1, wherein the circuitry and the receiver are configured to receive the set of the priority levels for transmitting the buffered data.

the communications terminal is configured to transmit the resource request message in a subset of the plurality of subframes.
5. (Previously Presented) The communications terminal according to Claim. 1, wherein the further characteristic of the resource request message is an amplitude of the resource request message.
6. (Canceled) 
7. (Previously Presented) The communications terminal according to Claim 1, wherein
the further characteristic is provided from the PUCCH resource index chosen by the communications terminal to transmit the request message.
8. (Currently Amended) Circuitry for a communications terminal, the circuitry comprising:
processing circuitry configured, in combination with a transmitter configured to transmit signals representing data via a wireless access interface and a receiver configured to receive signals via the wireless access interface, to
receive data for transmission at a buffer,
transmit a resource request message, the resource request message providing a request for resources of the wireless access interface for transmitting the buffered data, and

the wireless access interface is temporally divided into a plurality of subframes and the subframe chosen by the communications terminal provides an indication of one of a predetermined set of transmission priority levels for transmitting the buffered data, 
wherein the communication terminal provides a further indication of the transmission priority level for transmitting the buffered data within a characteristic of the resource request transmitted on the chosen subframe, and
wherein the communications terminal comprises a plurality of antennas for transmitting data, wherein the characteristic used to distinguish the priority is the antenna on which the resource request message was transmitted.
9. (Original) The circuitry according to Claim 8, wherein the communications terminal is configured to transmit a buffer status report message in the allocated resources, the buffer status report providing an indication of the size of the buffered data.
10. (Original) The circuitry according to Claim 8, wherein the circuitry and the receiver are configured to receive the set of the priority levels for transmitting the buffered data.
11. (Previously presented) The circuitry according to Claim 8, wherein
the communications terminal is configured to transmit the resource request message in a subset of the plurality of subframes.

13. (Canceled) 
14. (Previously Presented) The circuitry according to Claim 8, wherein
the further characteristic is provided from the PUCCH resource index chosen by the communications terminal to transmit the request message.
15. (Currently Amended) Circuitry for an infrastructure equipment for forming a mobile communications network, the circuitry comprising:
processing circuitry configured, in combination with a transmitter configured to transmit signals to a communications terminal via a wireless access interface and a receiver configured to receive signals from the communications terminal, to
receive a resource request message for requesting resources of the wireless access interface from the communications terminal for the communications terminal to transmit buffered data;
allocate resources in the wireless access interface to the communications terminal in response to receiving the resource request message:
generate a resource allocation message indicating the allocated resources; and
transmit the resource allocation message to the communications terminal, wherein

the processing circuitry is configured to allocate the resources based on the indicated priority level, wherein the communication terminal provides a further indication of the transmission priority level for transmitting the buffered data within a characteristic of the resource request transmitted on the chosen subframe, wherein the communications terminal comprises a plurality of antennas for transmitting data to the infrastructure equipment, wherein the characteristic used to distinguish the priority is the antenna on which the resource request message was transmitted.
16. (Original) The circuitry according to Claim 15, wherein the processing circuitry is configured, in combination with the transmitter, to transmit an indication of the set of transmission priority level to the communications terminal.
17. (Previously presented) The circuitry according to Claim 15, wherein
the communications terminal is configured to transmit the resource request message in a subset of the plurality of subframes.

19. (Canceled) 
20. (Previously Presented) The circuitry according to Claim 15, wherein
the further characteristic is provided from the PUCCH resource index chosen by the communications terminal to transmit the request message.
21. (Currently Amended) A communications terminal, comprising:
a transmitter configured to transmit signals representing data via a wireless access interface;
a receiver configured to receive signals via the wireless access interface; and
circuitry configured, in combination with the transmitter and the receiver, to
receive data for transmission at a buffer,
transmit a resource request message, the resource request message providing a request for resources of the wireless access interface for transmitting the buffered data, and
receive a resource allocation message, the resource allocation message allocating resources of the wireless access interface to the communications terminal for transmitting the buffered data, wherein
the wireless access interface is temporally divided into a plurality of subframes and a characteristic of the resource request message within a subframe transmitted by the communications terminal provides an indication of 
wherein the communications terminal includes a plurality of antennas for transmitting data, wherein the characteristic used to distinguish the priority is the antenna on which the resource request message was transmitted


Response to Arguments
Applicant’s arguments, see page, filed 7 May 2021, with respect to the 35 USC § 112(a) Rejection of claims 1, 8, and 15 have been fully considered and are persuasive.  The 35 USC § 112(a) Rejection of claims 1, 8, and 15 has been withdrawn. 

Applicant’s arguments, see page, filed 7 May 2021, with respect to the 35 USC § 112(a) Rejection of claims 1, 8, and 15 have been fully considered and are persuasive.  The 35 USC § 112(a) Rejection of claims 1, 8, and 15 has been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-12, 14-18 and 20-21 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bergstrom et al (US 9,769,805 B2) discloses User Equipment, A Radio Base Station and Respective Method Therein for Managing Uplink Resources Within A Coverage Area of the Radio Base Station.  Specifically, Figures 1, 2c and  Column 1, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385.  The examiner can normally be reached on M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469